930 So.2d 610 (2006)
Donna REUTER, etc., Petitioner,
v.
McKENZIE CHECK ADVANCE OF FLORIDA, LLC, etc., et al., Respondents.
No. SC02-2192.
Supreme Court of Florida.
May 11, 2006.
Christopher C. Casper of James, Hoyer, Newcomer and Smiljanich, P.A., Tampa, FL, and E. Clayton Yates of Yates and Mancini, LLC, Fort Pierce, FL, for Petitioner.
Virginia B. Townes of Akerman, Senterfitt and Eidson, Orlando, FL, for Respondent.
PER CURIAM.
We have for review Reuter v. McKenzie Check Advance of Florida, LLC, 825 So.2d 1070 (Fla. 4th DCA 2002), which cited to a case that was pending review in this Court (Buckeye Check Cashing, Inc. v. Cardegna, 824 So.2d 228 (Fla. 4th DCA 2002), review granted, 844 So.2d 645 (Fla.2003)). We have jurisdiction. See art. V, § (3)(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981). Since the petition for review was filed in this case, both this Court and the United States Supreme Court have reviewed and ruled on the issue raised in the Cardegna case. See Cardegna v. Buckeye Check Cashing, Inc., 894 So.2d 860 (Fla.2005), rev'd, ___ U.S. ___, 126 S.Ct. 1204, 163 L.Ed.2d 1038 (2006).
Because the decision of the Fourth District in Reuter is in accord with the controlling United States Supreme Court decision in Cardegna, we decline to accept jurisdiction in this case.
It is so ordered.
WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
PARIENTE, C.J., did not participate.